DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein an entire outer edge of the first face is increased in thickness from a central region of the first face and an entire outer edge of the second face is increased in thickness from a central region of the second face”.  However, it is unclear how an edge of a face can have a thickness.  The implant itself has a thickness, but the faces are the outer surfaces of the implant, which do not have a thickness.  The office interprets the limitation to refer to an entire outer edge of the implant and a central region of the implant for the purposes of examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6, 7, 9-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eckhof et al. (Pub. No. DE 10135771 A1) in view of Soboleski et al. (Pub. No. US 2002/0151895 A1).
Regarding claims 1-4, 6, 7, and 9-18, as best understood, Eckhof et al. discloses a device for a facet joint, the device comprising: an implant 400 (figures 7-9) having a first face 458 and a second face 459, wherein an entire outer edge (illustrated in figure 9) of the first face 458 is increased in thickness from a central region of the first face and an entire outer edge of the second face 459 is increased in thickness from a central region of the second face (figure 9), wherein the implant 400 is a biconcave disc (figures 7-9), wherein the first face 458 is configured to contact the articular surface of the first facet of the facet joint, and the second face 459 is configured to contact the articular surface of the second facet of the facet joint (figures 7-9; paragraph 0069 of the translation).  The implant 400 is dimensioned to fit substantially within a joint capsule of the facet joint, and has a thickness that is approximately the same as the normal anatomic spacing between the first facet and the second facet of the facet joint (figures 7-9).  The shape of the first face 458 of the implant 400 is configured to conform to the articular surface of the first facet of the facet joint, and the second face 459 of the implant is configured to conform to the articular surface of the second facet of the facet joint (figures 7-9).  The implant 400 comprises at least one of a polymer, polyetheretherketone (PEEK), polyetherketoneketone (PEKK), polyethylene, a ceramic, zirconia, alumina, silicon nitride, a metal, titanium, a titanium alloy, cobalt chromium, or stainless steel (paragraph 0042).  Each of the first face 458 and the second face 459 comprises a roughened surface (paragraph 0040- microstructure is considered a roughened surface).  Each of the first face 458 and the second face 459 comprises a porous surface 464 (figures 7-9).  The device is configured to be bonded to the articular surfaces of the first facet and the articular surface of the second facet using at least one of an adhesive or a sealant (this is an intended use recitation.  The device can be bonded to the articular surfaces with an adhesive or a sealant if one so desires).  The device further comprises an anchoring arrangement (transverse bores 464 which accommodate fastening elements such as nails or screws- paragraph 0070 of the translation) configured to maintain the first face 458 in a fixed position relative to the articular surface of the first facet, and to maintain the second face 459 in a fixed position relative to the articular surface of the second facet (paragraph 0070 of the translation).  The anchoring arrangement is configured to provide a compressive force between the implant and each articular surface of the facet joint (a screw which is passed through the facets and the transverse bore 464 is configured to provide a compressive force between the implant and the articular facets).  The anchoring arrangement comprises a rigid fastener (a nail or screw which is used as a fastener is inherently rigid).  The anchoring arrangement comprises a threaded retainer (screw, paragraph 0070).  The anchoring arrangement comprises at least one of a bolt or a screw (screw, paragraph 0070).  The anchoring arrangement comprises a bone screw (paragraph 0070).

    PNG
    media_image1.png
    835
    620
    media_image1.png
    Greyscale

 Eckhof et al. discloses the claimed invention except wherein the implant has an average thickness that is between about 0.5 mm and about 3 mm; wherein the implant has an average thickness that is between about 1 mm and about 2 mm; wherein the implant has an average lateral dimension that is between about 5 mm and about 25 mm; or wherein the implant has an average lateral dimension that is between about 10 mm and about 20 mm.
Soboleski et al. teaches that a facet joint implant has width from about 12mm to about 18mm (paragraph 0046; paragraph 0073-table 1) and an average thickness “a” and "b” of between 1.5mm to 2mm (table 1; figure 9a).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made for the implant disclosed by Eckhof et al. to have an average thickness that is between about 0.5 mm and about 3 mm or between about 1 mm and about 2 mm; and an average lateral dimension that is between about 5 mm and about 25 mm or between about 10 mm and about 20 mm, as taught by Soboleski et al., for the purpose of providing a facet implant which fits properly within the facet joint for facet joint fusion.
Claim 5 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Eckhof et al. (Pub. No. DE 10135771 A1) in view of Soboleski et al. (Pub. No. US 2002/0151895 A1) and further in view of Angelucci et al. (Pub. No. US 2003/0045936 A1).
Regarding claim 5, Eckhof et al. as modified by Soboleski discloses the claimed invention except wherein the implant comprises at least one of an autograft or an allograft material.
Angelucci et al. teaches that it is advantageous for implants to be formed of an allograft material because allografts have mechanical properties which are similar to the mechanical properties of vertebrae, thereby preventing stress shielding and providing excellent long term fusion with the patient's own bone (paragraph 0004).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the implant disclosed by Eckhof et al. and modified by Soboleski et al. to comprise an allograft material, as taught by Angelucci, for the purpose of providing an implant which has mechanical properties which are similar to the mechanical properties of vertebrae, thereby preventing stress shielding and providing excellent long term fusion with the patient's own bone (paragraph 0004).
Response to Arguments
Applicant's arguments filed 8/15/2022 have been fully considered but they are not persuasive
Applicant argues that none of the references disclose or teach wherein an entire outer edge of the first face and second face is increased in thickness from a central region of the first face and second face, respectively.  First, it is noted that the limitation is not clear, since a face does not have a thickness.  As noted above, the office interprets claim 1 to require that an entire outer edge of the implant is increased in thickness from a central region of the implant.  It is noted that the outer edge indicated in figures 7-10 below is increased in thickness from the central region of the first and second faces.  The limitation “an entire outer edge” does not require the entire periphery of the implant.  It is met by one of the edges that makes up the periphery of the implant, as indicated in figures 7-10.  The edge indicated below has a greater thickness than the thickness at the central region.

    PNG
    media_image1.png
    835
    620
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynnsy Summitt whose telephone number is (571)270-78567856.  The examiner can normally be reached on Monday through Thursday from 8am until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNNSY M SUMMITT/Primary Examiner, Art Unit 3773